Decree affirmed. This is an appeal by the nephew and nieces, the heirs presumptive, of Joanna Curran, the aged and mentally incapacitated widow of Bartholomew J. Curran, from a decree appointing as conservator of her property the appellee James J. Curran, the son of Bartholomew J. Curran by an earlier marriage. Joanna Curran has no substantial property except her interest in personal property worth $5,000 comprising the estate of her late husband who died on August 21, 1944. His will gave Joanna Curran all his property for her life, with remainder to said James J. Curran. The time during which Joanna Curran or her conservator could waive the will has not expired. Both James J. Curran and the appellant whose appointment is desired by the appellants are found to be suitable for appointment. The judge found that James J. Curran has for Joanna Curran the affection of a son for a mother, and found by implication that he is not motivated by a desire to acquire property. Neither James J. Curran nor the appellants can be said to be free from personal interest. We cannot say that the judge was wrong in finding that the interest of Joanna Curran, which should be paramount (Dolbeare v. Bowser, 254 Mass. 57), would be best served by the appointment of James J. Curran.